 

 

USM-285 is a 5-art form. Fill cit the form and print 5 copies. Sign as neeciod anti route as specified helow.

 

 

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

EE —— a eh) hue = ie SSS SSS
PLAINTIFF D SEO ea PM COURT CASE NUMBER

ecem ’ a '19-cy-

RICKY R. FRANKLIN CLERK OF COURT 1:19-cv-684

DEFENDANT U.S. DISTRICT Cee icin TYPE OF PROCESS

LENDING CLOUD WESTERN DISTRICT OF M Summons & Complaint

BY. SCANNED BY: 16 12 / 2/14
NAME OF INDIVIDUAL, COMPAN\ _ casen sae wan ei SCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE LENDING CLOUD
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

 

 

 

— served with this Form 285 | |
RICKY R. FRANKLIN Ntuabernt parties! te
708 BRAMBLING WAY served in this case 3
STOCKBRIDGE, GA 30281 st
Check for service
[_ on U.S.A. X

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (/nclude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

 

 

Signature of Attomey other Originator requesting service on behalf of: C PLAINTIFF TELEPHONE NUMBER DATE

CJ DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serve bipialintaoien 8 canis teovER

(Sign only for USM 285 if more BORE

than one USM 285 is submitted) 1 No. 040 No. 040 es Dae: 20181021 13:41:53 04°00" 11/04/2019

 

 

 

| hereby certify and return that | LC) have personally served .O have legal evidence of service, have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

| hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (if not shown above)

Ola person of suitable age and discretion
then residing in defendant's usual place

 

of abode
Address (complete only different than shown above) Date Time oO
am
11/29/19 CO pm

 

 

Signature of U.S. Marshal or Deputy

CHRISTOPHER ANDRESKI Dwi eoredty CHRISTOPHER ANDRESIO

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
j (. yo / YY, PS $0.00
REMARKS: X

10/18/19 - Certified Mail unable to deliver. 11/04/19 - Tried serving in person at 14200 Ironwood Dr. N.W. Grand Rapids, MI
49534, business doesn't exist. 11/04/19 Tried serving in person at forwarding address 3181 Prairie Suite #104 Grandville, MI.

 

inuicteclaicn

   

1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD

3. NOTICE OF SERVICE
4. BILLING STATEMENT™: To be retumed to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12/80
 

AO 440 (Rev. O1/0%Sumapaons 49 CCE AGE RM PRB ECF No. 6 filed 12/02/19 PagelD.34 Page 2 of 4 (‘)

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Ricky R. Franklin

Vv.
Lending Cloud

Case No. 1:19-cv-684
Hon. Paul L. Maloney

TO: Lending Cloud

ADDRESS: 44200 Ironwood Dr. N.W.

Grand Rapids, MI 49534

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to _ serve
upon plaintiff, an answer to the attached conplaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure within

21 days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 314 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS
Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281-9040

CLERK OF COURT

 

September 06, 2019

By Deputy Clerk Date

PROOF OF SERVICE

This summons for

name of indivi ana litle, if any,

{JI personally served the summons on the individual at

 

was received by me on OF/ 31201 7

ate)

 

on

 

(date)

{JI left the summons at the individual’s residence or usual place of abode with

{place where served)

, a person
(name)

of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.
5 (ate)

(JI served the summons on

(name of individual)

of process on behalf of
(name of organization)

retuned the summons unexecuted because BUSSES
[JOther (specify)

, who is designated by law to accept service

on
(date)

Fees Lys ft,

 

My fees are § { 3 Lm for travel and $

I declare under the penalty of perjury that this information is true.

£6 (2 Al 20ff

Date:

Additional information regarding attempted service, etc.:

   

LLeLUithisen fz Wt2. Cron Kobi

or services, for a total of $ ‘ .

rver § sig

Lory U S. StarShel Jindresp;

Server's printed nanee and title

 

Server's adaress oF

PLY,

o
2
ees

       
  

8 is a 5-port foriv.
mi> Departesent of Jnatice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

 

 

 

 

PLAINTIFF COURT CASE NUMBER
RICKY R. FRANKLIN 1:19-CV-684
DEFENDANT TYPE OF PROCESS
LENDING CLOUD Summons & Complaint

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE LENDING CLOUD
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

14200 IRONWOOD DR. N.W. GRAND RAPIDS, MI 49534
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

=

RICKY R. FRANKLIN

 

Number of process to be
served with this Form 285 | 1

 

 

 

Number of parti be
708 BRAMBLING WAY aihivtaces 1
STOCKBRIDGE, GA 30281
Check for service
| on US.A. x

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

 

 

Signature of Attomey other Originator requesting service on behalf of: C) PLAINTIFF TELEPHONE NUMBER DATE

C] DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

l acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve Sehireedin Cte OER

(Sign only for USM 285 if more CHRISTOPHER ANDRESKI ANDRESK'

than one USM 2835 is submitted) 1 No. 040 No. 040 atm: 2019.10.21 13:32:02 -04'00" 11/04/19

 

 

 

 

 

 

 

I hereby certify and return that I X] have personally served , C1 have legal evidence of service, (1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

I hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) () A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time Oo
am
No longer in business, was told Kent County Sheriffs Department shut business down. 11/6/19 CO pm
Leasing office said Joe Degolf was the owner and his last known number was (248) - iOkaiedale i
890-5900 and his accountant Nancy number is (616) 546-0130. Forwarding 3181 Prairi OG Ho Da aT Ey,
y ( ) 8 CHRISTOPHER ANDRESK] (eee ee oe ae MORESO
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
$0.00
REMARKS:
Forwarding Address: 3181 Prairi St. Suite# 104 Grandville, MI
Piictanaied 1.CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

 

2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT™: To be retumed to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12/80
  

 

     

ce

USM-285 is a 5-part form. Fill cut the form and print 5 copies. Sig AI LIM ROI dict AAC

   

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN “5
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”

Sean ee ee SS SS SE
PLAINTIFF COURT CASE NUMBER

RICKY R. FRANKLIN 1:19-CV-684

DEFENDANT TYPE OF PROCESS

LENDING CLOUD Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE LENDING CLOUD
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

3181 PRAIRIE ST. SUITE#104 GRANDVILLE, MI
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
(— served with this Form 285 | 1
RICKY R. FRANKLIN Number of patties to be
708 BRAMBLING WAY served in this case 1
STOCKBRIDGE, GA 30281
Check for service
| on U.S.A. x

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

 

 

Signature of Attomey other Originator requesting service on behalf of: C1 PLAINTIFE TELEPHONE NUMBER DATE

C1 DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

L acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve ee

(Sign only for USM 285 if more NGREEE

than one USM 285 is submitted) | No. 040 No. 040 pee eee Date: 2019.10.21 13:32:02 -04'00" 11/04/19

 

 

 

| hereby certify and return that 1 KK] have personally served .O have legal evidence of service, [1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

K) I hereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
Name and title of individual served (if not shown above)

Ola person of suitable age and discretion
then residing in defendant's usual place

 

 

of abode
Address (complete only different than shown above) Date Time oO
am
Lending Cloud is longer in business. Leasing manager phone number on the above 11/6/19 OC pm
address, Jun (616) 990-8889.

 

Signature of U.S. Marshal or Deputy

CHRISTOPHER ANDRESK) pe re eo nee

 

 

Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Ainount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)

 

 

 

 

 

$0.00

 

REMARKS:
Forwarding Address: 3181 Prairi St. Suite# 104 Grandville, MI

 

 

Pa iwecree)letacd |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT?™: To be retumed to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12/80
